Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 05/17/2022.
Priority
This application, filed 01/27/2020, Pub. No. US 2020/0249227 A1, published 08/06/2020, claims benefit of US provisional application 62/799,550, filed 01/31/2019.
Status of Claims
Claims 1-22 are pending.  Claims 1-22 have been subject to the species election requirement mailed 02/18/2022.  Claim 4 is withdrawn from further consideration.  Claims 1-3 and 5-22 are examined.
Election/Restriction
Applicant's election, without traverse, of the species:
(1)	folic acid as a water soluble vitamin;
(2)	vitamin D as a fat soluble vitamin;
(3)	L-thyroxine (LT4) as a thyroid analyte;
(4)	a copolymer resin as an adsorbent;
(5)	5% methanol by volume as a methanol solution; 
(6)	a mixture of isopropanol and methanol, and a mixture of ethyl acetate and methanol;
(7)	a 1:1 mixture of methanol and water for reconstituting the evaporated eluate, 
in the reply filed on 05/17/2022 is acknowledged.  
Applicant identified Claims 1-22 as readable on the elected species.  With regard to Claim 4, the Examiner respectfully disagrees because Claim 4 does not encompass the elected species (3).  
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/17/2022.
Information Disclosure Statement
Six (6) information disclosure statements (IDS) submitted on 04/06/2020, and IDS submitted on 11/18/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  Please note that the reference Cite No 15 in the IDS submitted on 04/06/2020 is crossed-out by the Examiner as being duplicative of the reference Cite No 12:

    PNG
    media_image1.png
    134
    1263
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    132
    1265
    media_image2.png
    Greyscale


Please note that the following pages in the IDS submitted on 04/06/2020 are added by the Examiner:

    PNG
    media_image3.png
    140
    1260
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    136
    1258
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    269
    1256
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    544
    1261
    media_image6.png
    Greyscale



Two (2) information disclosure statements submitted on 04/06/2020 fail in part to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a legible copy of Cite Nos 16 and 17 was not submitted:  

    PNG
    media_image7.png
    139
    1013
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    146
    1262
    media_image8.png
    Greyscale

See 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Three (3) information disclosure statements (IDS) submitted on 04/06/2020 are objected to as not fully complying with the requirements of 37 CFR 1.98(b) because relevant pages of the cited publications are not provided:

    PNG
    media_image9.png
    273
    1260
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    274
    1262
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    275
    1266
    media_image11.png
    Greyscale



Applicant is reminded that according to MPEP 609 and 37 CFR 1.98(b):
“(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”  Emphasis added.
Appropriate correction is required, such as, for example:
ANTELO-DOMINGUEZ, Angel, et al, "Simultaneous determination of cocaine and opiates in dried blood spots by electrospray ionization tandem mass spectrometry", Talanta, 15 Sep 2013, vol. 117, pp. 235-241, Elsevier.

BOONS, Christel, C.L.M et al, "Feasibility of and patients' perspective on nilotinib dried blood spot self-sampling", Eur J Clin Pharmacol, Published online: 7 Feb 2019, total 5 pages, Springer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soldin, US 2004/0235188 A1, published 11/25/2004, in view of Kobold et al., US 2009/0090855 A1, published 04/09/2009; and CN 106770802, 
published 05/31/2017 (IDS submitted 04/06/2020).
Claims 1-3 and 5-7, as recited in independent Claim 1, are drawn to:

    PNG
    media_image12.png
    293
    1182
    media_image12.png
    Greyscale


Claims 18-20, as recited in independent Claim 18, are drawn to:

    PNG
    media_image13.png
    174
    1048
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    123
    1045
    media_image14.png
    Greyscale



Soldin teaches a method for analyzing a urine sample, the method comprising the steps of binding a plurality of analytes from the urine sample to an adsorbent; and analyzing the plurality of analytes using a molecular analyzer to detect evidence of at least one fat soluble vitamin, such as the elected species (2) vitamin D, and a thyroid analyte, such as the elected species (3) L-thyroxine (LT4), in the urine sample: 

    PNG
    media_image15.png
    289
    492
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    46
    492
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    62
    166
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    65
    486
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    783
    488
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    215
    490
    media_image20.png
    Greyscale
  Emphasis added.


In paragraph [0097], Soldin teaches the use of a methanol solution (the elected species (5)):

    PNG
    media_image21.png
    175
    485
    media_image21.png
    Greyscale
 Emphasis added.



Although in paragraph [0073] Soldin teaches detecting catecholamines, which are water-soluble, this reference does not specifically teach detecting water-soluble vitamins. 

    PNG
    media_image22.png
    281
    1035
    media_image22.png
    Greyscale




Kobold et al., throughout the publication and, for example, in Abstract and paragraph [0066], teach a method of preparing samples for analysis by way of mass spectrometry, such as LC-MS/MS, wherein functionalized magnetic particles with a hydrophobic surface were used for extracting low molecular weight compounds from body fluids, such as blood, blood serum, blood plasma and urine, the method comprising (a) contacting the sample with an amount of functionalized magnetic particles with a hydrophobic surface, (b) incubating the sample and the particles, thereby adsorbing the compound to the hydrophobic surface, (c) separating the particles by applying a magnetic field and removing the liquid, (d) optionally washing the particles, (e) eluting the compound from the particles.  In paragraph [0086], Kobold et al. teach the use of commercially available epoxy modified magnetic styrenedivinylbenzen copolymers (the elected species (4)).  In Claim 5, Kobold et al. teach that a low molecular weight compound to be folate (the elected species (1)).  In paragraph [0107], Kobold et al. teach that folate is the collective name of a group of related molecules differing in oxidation state, and folates are part of the water-soluble vitamin B group and are important as coenzymes for homocysteine metabolism and in the transfer of one-carbon groups required for DNA replication.  Inadequate folate status is related to increased risk of neural tube defects, is associated with cardiovascular disease, anemia, with certain cancers and with Alzheimer's disease.

CN 106770802, throughout the publication and, for example, in Abstract, teaches a method for simultaneously detecting and quantifying multi vitamins by a tandem mass spectrometry.  In Background technology section, CN 106770802 teaches the fat-soluble vitamins, including vitamin D (the elected species (2)), and water soluble vitamins, including folic acid (the elected species (1)), and importance of vitamins in maintaining normal physiological function of a human organism.  

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have included a method, taught by Soldin, detecting at least one water-soluble vitamin, such as the elected species (1) folic acid.
One of ordinary skill in the art would have been motivated to have included a method, taught by Soldin, detecting at least one water-soluble vitamin, such as the elected species (1) folic acid, because inadequate folate status is related to increased risk of neural tube defects, is associated with cardiovascular disease, anemia, with certain cancers and with Alzheimer's disease, as taught by Kobold et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in including in a method, taught by Soldin, detecting at least one water-soluble vitamin, such as the elected species (1) folic acid, because detecting folate in urine by way of mass spectrometry, as well as simultaneously detecting and quantifying multi vitamins by mass spectrometry, was known in the art, as taught by Kobold et al. and CN 106770802, respectively.

Claims 1-3 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soldin, US 2004/0235188 A1, published 11/25/2004, in view of Kobold et al., US 2009/0090855 A1, published 04/09/2009; and CN 106770802, published 05/31/2017 (IDS submitted 04/06/2020), as applied to Claims 1-3, 5-7 and 18-20 above, and further in view of Hauser et al., “Development of a liquid chromatography-tandem mass spectrometry method for the determination of 23 endogenous steroids in small quantities of primate urine,” J. Chromatogr. B, 2008, vol. 862, pp. 100-112; Ogawa et al., “Analysis of urinary vitamin D(3) metabolites by liquid chromatography/tandem mass spectrometry with ESI-enhancing and stable isotope-coded derivatization,” Anal. Bioanal. Chem., 2014 vol. 406, pp. 6647-6654; a print-out Agilent “Investigation into the Alternatives to Acetonitrile for the Analysis of Peptides on a SepTech ST150 10-C18,” 2011, pp. 1-4; and a print-out Teledyne “Non-Aqueous Reverse Phase with RediSep Rf Gold® C18,” 2012, pp. 1-2.
The teachings of Soldin, Kobold et al. and CN 106770802 are discussed above and incorporated herein in its entirety.  None of these references teaches:
applying the urine sample and a β-glucuronidase buffer mix to a solid phase extraction column, as recited in Claim 8; and
eluting the plurality of analytes from the adsorbent with at least one of (i) a mixture of isopropanol and methanol, and (ii) a mixture of ethyl acetate and methanol, as recited in Claims 12 and 14.

Hauser et al., throughout the publication and, for example, in Abstract, Section 2.4 and 2.5, teach a liquid chromatography-tandem mass spectrometry method (LC–MS–MS) for the simultaneous determination of 23 endogenous steroids in primate urine, the method comprising enzymatic hydrolysis of urine with β-glucuronidase and purification by solid-phase extraction (SPE) using methanol for elution and acetonitrile for reconstituting the evaporated eluate:

    PNG
    media_image23.png
    58
    573
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    27
    248
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    716
    640
    media_image25.png
    Greyscale
 Emphasis added.



Ogawa et al., throughout the publication and, for example, in Abstract and page 
6649, right column, teach a liquid chromatography-tandem mass spectrometry method (LC–MS–MS) for analysis of urinary vitamin D(3) metabolites, the method comprising enzymatic hydrolysis of urine samples with β-glucuronidase and purification with an Oasis® hydrophilic–lipophilic balanced (HLB) cartridge using a methanol solution for elution and methanol–ammonium formate for reconstituting the evaporated eluate:

    PNG
    media_image26.png
    521
    538
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    222
    535
    media_image27.png
    Greyscale
  Emphasis added.



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used enzymatic hydrolysis of urine samples with β-glucuronidase, taught by either Hauser et al. or Ogawa et al. in the method, taught by combination of Soldin and Kobold et al.
One of ordinary skill in the art would have been motivated to have made and used enzymatic hydrolysis of urine samples with β-glucuronidase, taught by either Hauser et al. or Ogawa et al. in the method, taught by combination of Soldin and Kobold et al., because it would be desirable to deconjugate glucoronides.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using enzymatic hydrolysis of urine samples with β-glucuronidase, taught by either Hauser et al. or Ogawa et al. in the method, taught by combination of Soldin and Kobold et al., because this technique is well known in the art, as taught by Hauser et al. and Ogawa et al.

Although neither Hauser et al. nor Ogawa et al. teach the use of (i) a mixture of isopropanol and methanol, and (ii) a mixture of ethyl acetate and methanol for eluting the plurality of analytes from the adsorbent, as evidenced by Teledyne, a non-aqueous reverse-phase can be used with a variety of solvents, including a mixture of ethyl acetate and methanol:

    PNG
    media_image28.png
    329
    867
    media_image28.png
    Greyscale
 
See Teledyne, page 1; Emphasis added.  



Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a mixture of ethyl acetate and methanol for eluting the plurality of analytes from the solid-phase extraction cartridges, taught by either Hauser et al. or Ogawa et al.  
As further evidenced by Agilent, it is a common practice in the art to substitute one solvent with another, such as, for example, acetonitrile with isopropanol or methanol:

    PNG
    media_image29.png
    212
    867
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    702
    891
    media_image30.png
    Greyscale

See Agilent, page 2; Emphasis added.



According to MPEP 2144.06, “Combining equivalents known for the same purpose,” 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Emphasis added.


Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a mixture of isopropanol and methanol for eluting the plurality of analytes from the solid-phase extraction cartridges, taught by either Hauser et al. or Ogawa et al., because both isopropanol and methanol are well-known solvents for a non-aqueous reverse-phase, as taught by Agilent.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641